Taylor, J.
In this cause the record brought here on writ of error exhibits a verdict oí a jury in favor of Berry the plaintiff below against the plaintiff in error who was *300defendant below, but the record fails to show that any final judgment was ever rendered on this verdict by the court below.
Section 1691 of the General Statutes of 1906 provides that: “Writs of error shall lie only from final judgments, except as specified in section 1695.” The last named section provides for writs of error to review orders granting new trials. The writ of error herein must, therefore, be, and is hereby, dismissed at the cost of the plaintiff in error.
Hocker and Parkhill, JJ., concur.
Whitfield, C. J., and Shackleford and Cockrell, JJ., concur in the opinion.